          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

NICHOLAS DRAKE ADAMS                                    PLAINTIFF

v.                    No. 3:18-cv-156-DPM

CHARLI JOSEPH and TRANSNET
FREIGHT LTD.                                        DEFENDANTS

                          JUDGMENT
     Adams' s amended complaint is dismissed with prejudice.


                                                f
                              D.P. Marshall Jr.
                              United States District Judge
